Exhibit (a)(1)(A)(i) Supplement to Infinera Corporation Offer to Exchange Certain Outstanding Options to Purchase Common Stock for New Awards, dated January 25, 2010 Supplement Date: February 12, 2010 Infinera Corporation (“Infinera” or the “Company”) hereby amends and supplements its offer to exchange certain of the Company’s outstanding options to purchase common stock granted before January 25, 2009, under the Infinera Corporation 2007 Equity Incentive Plan (the “Plan”) with an exercise price per share greater than $8.16, whether vested or unvested, that remain outstanding as of the expiration of this offer, for restricted stock units or, for certain employees, options to purchase shares of our common stock, upon the terms and conditions set forth in the Offer to Exchange Certain Outstanding Options to Purchase Common Stock for New Awards, dated January 25, 2010 (as amended and supplemented from time to time, the “Offer to Exchange”). The Offer to Exchange is hereby revised and supplemented as follows: 7.
